INTERSTATE BAKERIES CORPORATION 12 East Armour Blvd., 64111 / P.O. Box 419627, Kansas City, MO 64141-6627 816/502-4000 June 5, 2008 Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E., Stop 7010 Washington, DC 20549 Attn: Ms. Jill H. Davis Re:Interstate Bakeries Corporation Form 10-K for the Fiscal Year ended June 2, 2007 Form 10-Q for the Fiscal Quarter ended March 8, 2008 SEC File No. 001-11165 Dear Ms. Davis: We continue to work on our response to the comments reflected in your letter dated May 15, 2008 referencing the above-listed reports. Unfortunately, we will not be able to complete our response by June 9th, which was the date provided in our May 21st letter. As a result, we request an additional extension of time to respond to your letter until June 23, 2008. We undertake to furnish our response to you on or before that date. It is my understanding that in-house counsel spoke to Jennifer O'Brien this afternoon about this extension. If you have any questions or require any further information, please call me at (816) 502-4164. Very truly yours, /s/ J. Randall Vance J. Randall Vance Senior Vice President, Chief Financial Officer and Treasurer cc: Jennifer O'Brien
